176



OFFICE   OF THE   ATTORNEY, GENERAL       OF   TEXAS
                     AUSTIN




                               iB?olreo    l   minor.

                           ould a bank rely       08




              10, Chapter TXI, of the Texas Banking
           m aa follorst

      WA bank ma7 pay a present or future de-
podt,   payable to or on the order o? (a) 8~
one of tr0.w    more person8, or (b) a dnor,
married  woman, or other persqn under dirbil-
ity,  or la rot-mpqable to or on the order
of one permon,    for the benefit  of or in truet
for another,   without   the terms or the trust
Poaomblo      Y.    A. JU~MB               - pago 8




     bd4       ~#OlOUd              t@ th. bBk  iB Witi4,   t0
     qty one of reh                 jolmt depodtoro (before
     or    after     the death             of   ths   other      joint        de-
     petitor        or dopedtom),                 or to uch   minor,
     urrled         goma,          oi dhar        permon under dlo-
     rbllitf, u,             on the dmtb or dinbilitt lt
     the 8r88tee,            t*     the bemfiriuy               of crab
     tnmkq


           la 8BblJd8 of thli ADtir1e eho*r tha* it
&utb.orlses a bwk to uko pqmont from tko follaiag
depomlt leeoumta, and to uk0 oeh paeent te the par-
00111Bamod.

              the bank may pa7 ??a                       8 dOpoUt payable           to,
ob oa the     ocda     of,

              (a) Any000 of tvo or more person*;
              (b),A llaor 4 l 0 or any other person
                             under diubil.ttt#  or,
              (c) Of     trust    ior another (without the
                            tocm8   of the trust be%- di$-
                             OlOud          ix Tritlttg)        .
              Buoh desooito are authoriwd                              t@ be paid tot

              (a)    AByoBo or             moh     join%      dopoei$er*#
              ( b ) & Oh          ma o r    l l l     o r lthII.         porrom
                             under dlubllit~~                   lr,
              (6) tko        beaefioiuy     of            aoh        trust,
                             upon the death      or’ diubil-
                             it7      et the trwteo.

              Ibur    quootiom             tr    answered       in     the affirm8tire.
such a deposit        is a joint                depodt, and therefore within
 (a) La both faatorm               of the abor0        ln8lyeio.  The f&at that
one ur such joint depo8ltors   is l minor does not bring
Your case within  (b) rime   thst dealm with deposits  by
         earrled women, and other incompetents.

                                                  very    truly        your*